﻿On behalf of the
people and Government of Papua New Guinea, I wish to
join previous speakers in conveying our felicitations to you,
Sir, on your election to the presidency of the fifty-second
session of the General Assembly. The Papua New Guinea
delegation is confident that you will guide this session to a
successful conclusion.
May I also take this opportunity to express my sincere
gratitude to your predecessor, His Excellency Ambassador
Razali Ismail of Malaysia, for his energetic, visionary and
outstanding stewardship in facilitating the work of the fifty-
first session of the General Assembly.
At the fiftieth anniversary of the United Nations,
world leaders reaffirmed their resolute commitment to
uphold the purposes and principles enshrined in the Charter
of the United Nations. They pledged their support for the
pivotal role of the United Nations in building international
cooperation and partnership in development and in
engendering trust and confidence among nations and
peoples in order to foster world peace and security.
No human institution is perfect, and the United
Nations is no exception. It has nonetheless withstood the
test of time. The shortcomings of our collective
endeavours have necessitated efforts for constructive
reform and measures directed at strengthening and
reinvigorating the United Nations, our paramount
Organization.
Papua New Guinea has always believed, and
continues to believe, in the utility of the United Nations,
and in this context commends the Secretary-General, His
Excellency Mr. Kofi Annan, for his bold initiative in
proposing for our consideration a comprehensive reform
package aimed at making the United Nations more
responsive to the changing international situation.
In his proposal, the Secretary-General emphasized
that the principal objective of the reform is not only to
make the United Nations efficient and effective but also
to improve its delivery system and operational coherency
through management innovations. Papua New Guinea
fully supports these principal objectives of the proposed
reform package. The overall direction of reform should
and must be tailored towards strengthening the United
Nations system in order to better serve the needs and
aspirations of its Members. It makes eminent sense for us
to move from merely debating issues to determining
practical steps and strategies that would make our
Organization more responsive and capable of meeting the
ever-changing challenges of globalization and
modernization as we enter the next century.


These changes are necessary to enhance public
confidence in the United Nations and to improve its
capacity to build partnership between Governments and
civil society. This will enable the Organization to meet the
daunting challenges of economic development faced by our
global community and those posed by the political and
ideological differences afflicting nations today.
The proposed reforms stem in part from the need to
ensure the operational viability and sustainability of the
activities of the United Nations. Papua New Guinea is fully
aware of the predicament of the United Nations — starved
of much needed financial resources for its operations to the
point of being insolvent. We cannot allow such a situation
to persist.
We agree with and applaud the role of the
Organization in development — in framing structures and
policies that will enhance the technological capacities of
developing countries and improve their effective
participation in international markets, including their access
to credit and their ability to acquire information
technologies.
Regarding priorities, Papua New Guinea is gravely
concerned at the lack of full implementation of a number of
initiatives and programmes undertaken by the United
Nations, in particular with respect to such critical areas as
the empowerment of women, child care, the protection of
our global environment, poverty eradication and sustainable
development.
It is critical to be aware that organizational reform
alone cannot guarantee the effective delivery of services.
The United Nations needs more than bureaucratic and
technocratic innovations. It needs our concerted action. It is
therefore imperative that we as Members commit ourselves
to encouraging the development of genuine partnerships and
seriously take urgent and practical measures to remove the
obstacles and barriers that exist between developed and
developing countries.
In addition to its traditional role in the maintenance of
peace and security, this paramount international body must
be equipped and strengthened to do more in framing
international treaties and standards and in encouraging
international norms and practices that will bring about
equitable economic development and social justice for all
peoples. Equity and justice in all spheres of development
should be our ultimate objective.
Consistent with the reform process, we see merit and
value in revising the regional groupings within the context
of the United Nations to reflect present geopolitical
realities. In this regard, we support the calls made by
New Zealand and others in the South Pacific region for
the consideration of their inclusion in the Asia-Pacific
grouping.
I now turn to the question of the reform of the
Security Council, which is an important decision-making
organ of the United Nations on global security concerns.
As a member of the Non-Aligned Movement, Papua New
Guinea fully supports the declaration adopted by the non-
aligned Ministers at the twelfth Ministerial Conference of
the Movement of Non-Aligned Countries — held in New
Delhi, India, in April 1997 — and reaffirmed more
recently in New York on 26 September last. The
composition and modus operandi of the Security Council
must reflect the changes that have taken place since its
formative years, and, more importantly, must mirror
current geopolitical and economic realities.
Papua New Guinea believes that the reform and
expansion of the Security Council should be guided by
the principle of the sovereign equality of States and
equitable geographical distribution. It should also take
into consideration the need for transparency,
accountability and democratization of the working
methods and procedures of the Security Council,
including its decision-making processes.
The reform of the Security Council should be
comprehensive and based on universal values in order to
enhance its legitimacy. More importantly, the reformed
Security Council should allow for equitable representation
by developing countries. On the question of permanent
membership, we reiterate our position on the inclusion of
Japan and Germany from the industrialized States and
also support the fair representation of developing
countries as additional permanent members, particularly
those that have the capacity and ability to contribute to
world affairs.
Papua New Guinea strongly supports the view that
there should be no distinction in terms of the privileges
accorded to permanent members, particularly in relation
to the exercise of the veto power. In other words, all
permanent members of a reformed Security Council
should enjoy the same privileges so as to maintain
geopolitical equity and balance.
2


It is indeed ironic to note in this Assembly the
contradictory positions of some of our members, who
purport to be champions and defenders of human rights
issues and yet continue to maintain colonial situations that
directly deny genuine democratic representation and the
rights of people to govern themselves in a manner
consistent with their political aspirations.
Having achieved decolonization in many parts of the
globe — of which the United Nations can be proud — we
would be failing in our noble duty if we were to ignore the
concerns and aspirations of the peoples of the remaining 17
Non-Self-Governing Territories, some of them in the South
Pacific, which are still struggling to establish their own
political autonomy, and even to exercise their right of self-
determination. Given the importance we attach to this issue,
Papua New Guinea is gravely concerned that recent
initiatives in relation to the United Nations programme on
decolonization have seriously eroded the importance of the
political essence of that programme and have impacted
negatively on it. We hope that this anomaly can be resolved
quickly and amicably.
Papua New Guinea wishes to recall that many of us
represented here would not have taken our place in this
forum had we not been allowed the opportunity to exercise
that right. We therefore urge this body to adopt a more
serious and aggressive approach to the implementation of
the decolonization programme of the United Nations. At the
recent meeting of the South Pacific Forum in Rarotonga,
Cook Islands, the States members of the South Pacific
Forum reaffirmed their support for the decolonization
process.
The Non-Self-Governing Territory of New Caledonia
continues to be of great interest to the South Pacific Forum,
and we have over the years followed developments there in
relation to the Matignon Accords. Early this year we
mounted, with the help of the Government of France and
the authorities in New Caledonia, a Forum ministerial
mission to the Territory. We are pleased to note that all
parties to the Matignon Accords appear to be satisfied with
the progress made in implementing the Accords. Papua
New Guinea continues to recognize the right of the people
of New Caledonia to self-determination and urges all
parties in the Territory to maintain their commitment to
reaching a negotiated solution as a successor arrangement
to the 1988 Matignon Accords. This negotiated successor
solution must take into account the wishes of all
communities, including concerns on the changing
demographic composition of New Caledonia.
The economic prosperity and political developments
and changes in the Asia-Pacific region continue to be of
interest to Papua New Guinea. As a special observer of
the Association of South-East Asian Nations (ASEAN),
we were heartened by the initiatives taken by ASEAN
leaders to bring the belligerent parties in Cambodia to the
table for urgent negotiations for peace and security. It is
our hope that the people of that ancient civilization will
return to their daily lives in a peaceful and secure
environment once more.
The ongoing difficulties in the Korean peninsula and
the competing territorial claims in the South China Sea
continue to concern my Government, because they all
have a bearing on the overall maintenance of regional and
international security, as well as on other forms of
cooperation.
While we do not understate the importance and
value of our diplomatic relations with the People’s
Republic of China, we have, however, on a number of
occasions urged both Beijing and Taipei to resolve their
fundamental differences with the aim of maintaining an
amicable coexistence.
In view of the changing international climate
characterized by global interdependence, it is important
for all peace-loving States to make every effort to
minimize areas of hostility that could seriously undermine
international peace and security. The United Nations
therefore has an obligation to assist in maintaining a
secure global environment in which economic growth and
other forms of development can continue to thrive for the
benefit and common good of all peoples of the world.
In its efforts to attain economic prosperity, Papua
New Guinea has had to engage all economic entities in
our trade and commercial relations. Consistent with our
obligation to assure our people of a better future, we
intend to expand our economic ties with trading partners
that have demonstrated their willingness to assist without
our having to compromise various aspects of our existing
relations with our partners.
It is in this regard that we recognize Taiwan as a
dynamic economy and trading partner without
compromising our one-China policy. Since Taiwan
participates in such organizations as the Asian
Development Bank, the Asia-Pacific Economic
Cooperation Council, the World Trade Organization and
the South Pacific Forum as a dialogue partner, I cannot
3


see any reason why we should not deal directly with
Taiwan on trade and economic matters.
The world has witnessed once again the derailment of
the peace process in the Middle East. We call on the
leaders of both Israel and Palestine to cooperate with
United Nations efforts to reach an amicable solution to
avert further violence, and to focus on the path to peace.
Papua New Guinea strongly believes that the rights of the
Palestinian people over their homeland and their freedom to
establish their own Government and identity are paramount
among the conditions that could lead to enduring peace.
We are encouraged to see positive signs of
appeasement in Rwanda, Burundi and the Democratic
Republic of the Congo. Nevertheless, given the tense
situation that exists in that region, we urge those in
positions of authority, including all leaders in that part of
the world, to resolve their differences peacefully to prevent
further bloodshed. In this context, we are heartened to see
the Organization of African Unity playing a critical role in
the endeavour to bring about peace and stability in the
Great Lakes region. The crisis in Sierra Leone needs urgent
attention, and we join the Secretary-General’s call to the
leaders of the military junta and support his continuing
efforts to encourage them to respect the rule of law and
make every effort to restore democracy in that country.
On the regional front, Papua New Guinea is taking a
major initiative in setting up the Asia-Pacific Economic
Cooperation Council (APEC) regional centre in Port
Moresby. We would like to offer our gratitude for the
support given by the States members of the South Pacific
Forum in our efforts to set up this centre. The objective of
the APEC centre is to assist in the area of capacity-building
in the economies of 13 small island developing States in
our region as we prepare to meet the challenges of
globalization and liberalization. We are also grateful for the
support provided by the United Nations Development
Programme.
At the recent summit of the Heads of the South
Pacific Forum countries, the leaders reaffirmed our
commitment to maintaining a nuclear-free zone in the South
Pacific consistent with the overall objectives of the Treaty
on the Non-Proliferation of Nuclear Weapons. We
welcomed the adoption of the Comprehensive Nuclear-Test-
Ban Treaty and reiterated our support for banning the
transboundary movement of radioactive and other hazardous
wastes in the region, and in particular for the Vienna
Convention on Civil Liability for Nuclear Damage and the
draft Convention on Supplementary Funding.
In this context, we welcome the ratification by the
United Kingdom of the protocols to the South Pacific
Nuclear-Free Zone Treaty, known as the Treaty of
Rarotonga. We are still hopeful that the United States of
America will do likewise, and call upon it to do so at the
earliest possible opportunity.
At the last session of the General Assembly, we
sought and forged new agreements, including our
relationship with the Organization for the Prohibition of
Chemical Weapons. We also expressed our support for an
international convention to ban all anti-personnel mines,
and have participated in the Ottawa process, most recently
at Oslo. Like other members of this body, Papua New
Guinea is making the necessary arrangements to become
a party to that historic Treaty when it opens for signature
later this year.
In a few months we will usher in the International
Year of the Ocean. Like other South Pacific Forum
countries, Papua New Guinea has an affinity for the sea
which cannot be overstated. It is, for the greater part, the
source of our livelihood.
We urge the United Nations to continue to play a
major role in ensuring global awareness of sustainable
use, conservation and management of marine resources.
In this regard, we call on the international community to
coordinate efforts to implement the priorities agreed upon
during the special session of the General Assembly on the
environment and sustainable development. We are gravely
concerned that much of the outcome of the special session
will remain the province of historians and academics, if
not given practical effect. We urge that greater attention
be given to the special needs and concerns of the small
island developing countries.
An environmental issue of great importance and
relevance to Papua New Guinea and other small island
States in the South Pacific region is the impact of
greenhouse gas emissions, which are causing rising sea
levels and changing weather patterns in many member
countries, especially low lying island nations.
This issue was given priority attention at the recent
South Pacific Forum meeting in Rarotonga, Cook Islands,
where the Forum countries expressed deep concerns about
the insufficient progress made by the countries which
contribute significantly to greenhouse gas emissions.
As a member of the South Pacific Forum, Papua
New Guinea strongly urges all countries concerned to
4


make additional efforts in meeting commitments under the
United Nations Framework Convention on Climate Change
(FCCC). We also urge all parties to the FCCC to consider
fully the Alliance of Small Island States (AOSIS) draft
protocol during the ongoing negotiations, especially at the
forthcoming Kyoto conference, in order to pursue the
greatest possible level of net reduction in global greenhouse
gas emissions by means of a legally binding protocol or
other legal instrument.
On Bougainville, let me reassure this body that Papua
New Guinea, as I stated earlier this year in the United
Nations Commission on Human Rights, remains fully
committed to a peaceful and enduring resolution of the
crisis. It is absolutely clear that the people of Papua New
Guinea, including the majority of Bougainvillians, want
peace and will pursue a peaceful solution by every available
means. As in the past, we will continue to give the people
of Bougainville every opportunity to participate fully in the
reconciliation process.
My Government is mindful of the effects of the crisis
on our region, particularly of the spillover effects on our
close neighbours. We wish to take this opportunity to thank
the neighbouring countries in our region for their assistance
in the peace process. I would like to acknowledge the
contributions of Australia and, in particular, New Zealand,
in initiating and facilitating the peace conference of all
Bougainvillian leaders which resulted in the signing of the
Burnham Declaration last July. A follow-up meeting —
Burnham Talks II — between Bougainvillian leaders and
representatives of Papua New Guinea’s Government is
currently under way in New Zealand. We are optimistic and
confident that we can resolve the crisis within the
framework of the Papua New Guinea Constitution.
Let me also take this opportunity to thank, on behalf
of my Government and people, the previous and current
Governments of the Solomon Islands and their people for
their tolerance and understanding, particularly when they
have had to bear the full weight of the spillover effects. I
want to thank them also for agreeing with us to put in place
in the last 12 months two important bilateral treaties: the
comprehensive framework treaty guiding bilateral relations
and the basic border agreement. These treaties set the
parameters within which our bilateral relations are
conducted, including the legal mechanisms for consultation
and dialogue relating to a more effective management of
our common border, which is critical to the containment of
the Bougainville crisis, including its spillover effects.
My Government also offers its gratitude to the
leaders of the South Pacific Forum for recognizing
Bougainville as an integral part of Papua New Guinea,
and for their acknowledgment of the peace efforts
concerning Bougainville by all parties involved, including
Bougainvillians and their leaders, the Papua New Guinea
Government, and the Governments of the Solomon
Islands, Australia and New Zealand.
In conclusion, let me echo what other speakers have
said before me. As we prepare to meet the dawn of the
next millennium, let us commit ourselves to building
genuine partnerships in development that will ensure a
secure environment for our present and future generations.
We do not and should not expect guarantees, but we
shall look far and wide in our search for safeguards. We
do not want and shall not seek handouts; however, we
demand equity and greater participation to foster and
expand opportunities for our peoples.
It is only through the development of genuine
partnerships and the enhancement of equity and justice in
global trade and investments that we can improve the
socio-economic conditions of our people, ensure their
prosperity, and guarantee the safety of our global
environment, without which there is no hope for the
attainment of enduring peace in our societies today and in
future. Only when such peace has been attained can we
truly say that we have lived up to our obligations, for the
interests and common good of humanity.





